multiple claims, including breach of the partnership agreement. The
                district court in Nevada determined that, pursuant to the partnership
                agreement, the parties intended to submit to binding arbitration and
                ordered the claims in the action to be arbitrated in Nevada. Subsequently,
                respondents filed their answer, counterclaims, and cross-claims with the
                arbitrator.
                              Eventually, the arbitrator entered a default against appellant
                for failure to answer respondents' counterclaims. Over four months later,
                facing an application for a default judgment against her, appellant filed an
                opposition to the application and a motion to set aside the default
                              On October 7, 2009, the arbitrator issued a lengthy written
                decision in favor of respondents. Thereafter, respondents filed a motion in
                district court to confirm the arbitration award, which the district court
                granted. On December 7, 2009, the notice of entry of this order was served
                on appellant by mail.
                              On January 6, 2010, appellant filed a voluntary petition for
                bankruptcy under 11 U.S.C. § 301, initiating a bankruptcy stay.
                Thereafter, on May 16, 2013, the stay was terminated by joint stipulation.
                On June 13, 2013, appellant filed a notice of appeal.

                                                DISCUSSION

                              On appeal, appellant contends that the district court erred by
                exceeding the scope of the arbitration provision in the partnership
                agreement and that the arbitrator erred by refusing to set aside the
                default. Respondents disagree and separately argue that this court lacks
                jurisdiction to review this appeal. We determine that, while this court has
                jurisdiction to entertain the appeal, appellant's arguments are untimely


SUPREME COURT
       OF
     NEVADA

                                                      2
(0
                and therefore waived. Accordingly, we affirm the district court's order
                confirming the arbitration award.
                Jurisdiction
                            We review jurisdictional questions de novo.         See Deja Vu
                Showgirls v. State, Dep't of Tax., 130 Nev., Adv, Op. 73, 334 P.3d 392, 397
                (2014). As we explained in Whitman v. Whitman, 108 Nev. 949, 950, 840
P.2d 1232, 1233 (1992), "fain untimely notice of appeal fails to vest
                jurisdiction in this court." NRAP 4(a)(1) generally requires a party to file
                a notice of appeal "no later than 30 days after the date that written notice
                of entry of the judgment or order appealed from is served," but also
                recognizes that "[ilf an applicable statute provides that a noticeS of appeal
                must be filed within a different time period, the notice of appeal . . . must
                be filed within the time period established by the statute."
                            Here, written notice of the district court's order was served on
                appellant by mail on December 7, 2009. NRAP 26(c) provides a party
                three additional days for filing a notice of appeal when receiving service of
                the entry of the order by mail. Because respondents served appellant with
                notice of the district court's order by mail, appellant was entitled to three
                additional days to file her appeal.
                            On January 6, 2010, before the deadline for filing her appeal
                passed, appellant filed a voluntary notice of bankruptcy pursuant to 11
                U.S.C. § 301. Under 11 U.S.C. § 362(a), "a petition filed under section
                301 .. . operates as a stay, applicable to all entities, of-- (1) the
                commencement or continuation. . . of a judicial . . . action or proceeding
                against the debtor." Although respondents claim that appellant's appeal
                does not qualify as an action against the debtor, we disagree. "[Sjection
                362 should be read to stay all appeals in proceedings that were originally

SUPREME COURT
           OF
     NEVADA

                                                      3
(0) 1947
                  brought against the debtor, regardless of whether the debtor is the
                  appellant or the appellee."   Parker v. Bain, 68 F.3d 1131, 1136 (9th Cir.
                  1995) (internal quotation omitted). Because a single case can include
                  more than one action or proceeding for purposes of the application of the
                  automatic stay under 11 U.S.C. § 362(a), multiple claims "must be
                  disaggregated so that particular claims, counterclaims, cross claims and
                  third-party claims are treated independently when determining which of
                  their respective proceedings are subject to the bankruptcy stay."     Id. at
                  1137 (internal quotation omitted). Although appellant initiated the action
                  below by filing her complaint, respondents filed counterclaims. Those
                  counterclaims qualify as claims originally brought against the debtor
                  under Section 362(a)(1).   See Koolik v. Markowitz,    40 F.3d 567, 568 (2d
                  Cir. 1994). Therefore, appellant's appeal related to respondents'
                  counterclaims triggered the automatic stay under 11 U.S.C. § 362(a)(l.).
                              Having concluded that an automatic stay took effect, we must
                  determine whether, after the termination of the stay, appellant timely
                  filed her appeal. Section 108(c) of U.S.C. chapter 11 provides:
                              Rif applicable nonbankruptcy law. . . fixes a
                              period for commencing or continuing a civil action
                              in a court other than a bankruptcy court on a
                              claim against the debtor. . and such period has
                              not expired before the date of the filing of the
                              petition, then such period does not expire until the
                              later of--
                              (1) the end of such period, including any
                                  suspension of such period occurring on or after
                                  the commencement of the case; or
                              (2) 30 days after notice of the termination or
                                  expiration of the stay under section
                                  362. . with respect to such claim.


SUPREME COURT
        OF
     NEVADA

                                                       4
(0) 1947A    ea
                               Pursuant to section 108(c), because appellant filed her
                 voluntary petition for bankruptcy initiating the stay under section 362
                 before the deadline to appeal the district court's decision expired,
                 appellant had 30 days after the expiration of the stay to file her appeal.
                 Here, the stay ended on May 16, 2013, and appellant filed her notice of
                 appeal within 30 days on June 13, 2013. Accordingly, this court has
                 jurisdiction to hear this appeal under NRAP 4(a)(1).
                 Waiver
                              "We review a district court's confirmation of an arbitration
                 award de novo," considering the strong public policy in favor of arbitration
                 and applying a clear and convincing evidence standard when a party seeks
                 to vacate such an award. Sylver v. Regents Bank, N.A.,     129 Nev., Adv. Op.
                 30, 300 P.3d 718, 721 (2013). A court may vacate an arbitration award by
                 statute or common law. See id. However, a party's failure to timely move
                 the district court for such relief equates to waiver.     See Casey v. Wells
                 Fargo Bank, N.A., 128 Nev., Adv. Op. 64, 290 P.3d 265, 268 (2012). A
                 party seeking to vacate an arbitration award by statute has 90 days after
                 receiving notice of the arbitration award to file a motion. NRS 38.241(2).
                 And, although we have acknowledged that "[s]ome courts have suggested
                 that a non-statutory basis for vacatur . . . may be articulated even after the
                 three-month limitations period . . . has expired," we have not adopted that
                 principle, and therefore do not apply it here.
                              Here, appellant failed to file a motion for vacatur or make any
                 other challenge within the required time period after receiving notice of
                 the arbitration award. This constituted waiver. Accordingly, we decline to
                 consider appellant's substantive arguments that were not raised before
                 the district court.

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947T    e
                           Based on the foregoing, we ORDER the judgment of the
                district court AFFIRMED.




                                                  Qin)ta"
                                                 Parraguirre   % ss.19.
                                                                          J.




                                                 Douglas




                cc: Hon. Elizabeth Goff Gonzalez, District Judge
                     Stephen E. Haberfeld, Settlement Judge
                     Law Offices of P. Sterling Kerr
                     Fennemore Craig Jones Vargas/Las Vegas
                     Fennemore Craig Jones Vargas/Reno
                     Eighth District Court Clerk




SUPREME COURT
      OF
     NEVADA

                                                  6
(0